Title: To Alexander Hamilton from John F. Hamtramck, 3 April 1800
From: Hamtramck, John F.
To: Hamilton, Alexander


          
            Sir
            Pitts Burgh April the 3d 1800
          
          I have the honor to acknowledge the Duplicate of your letter of the 5th ultimo to General Wilkinson which has been forwarded. in the instruction I received from that General I have been Directed to send all my letters for him after the 1st of April to the war office which has been Done, Copy of which I have the honor to inclose
          I have the honor to be Sir with Very great Respect your Most obedient and Very humble Servent—
          
            J F Hamtramck
          
          Maj. Gen. Hamilton
        